DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-20 are presented for examination.

Allowable Subject Matter
2.	Claims 2-13 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1, 14, 16, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Einarsson et al (hereafter, “Einarsson”), US 2010/0189124 A1.

Regarding claim 1, Einarsson teaches a method for transmitting resources (i.e., Fig. 4), comprising:
acquiring a pull position parameter of a multimedia resource in response to a frame acquisition request of the multimedia resource (i.e., providing an indication of starting position in the media stream for transmission. In response to the request and indication, the media server initiates transmission of the requested media stream starting at the indicated frame, page 3 paragraph [0053]), wherein the frame acquisition request is configured to request transmission of media frames of the multimedia resource (i.e., client requests transmission of the media frames, page 4 paragraph 0071]), and the pull position parameter is configured to indicate an initial pull position of the media frames of the multimedia resource (i.e., request including information of where in the media stream the transmission should be start, page 3 paragraph [0051]);
determining an initial frame of the multimedia resource based on the pull position parameter of the multimedia resource (i.e., initiates transmission of the requested media stream starting at the indicated frame, page 3 paragraph [0053]); and
transmitting the media frames of the multimedia resource starting from the initial frame (i.e., transmit the media stream starting with a frame as indicated by the start frame indication, page 3 paragraph [0059]), wherein a timestamp of the media frames is greater than or equal to a timestamp of the initial frame (i.e., if the server has data buffered corresponding to the requested timestamp, it would start transmitting from that data, page 4 paragraph [0082]).

Regarding claim 14, Einarsson teaches the method for transmitting resources according to claim 1, wherein said acquiring the pull position parameter of the multimedia resource in response to the frame acquisition request of the multimedia resource comprises: acquiring the pull position parameter by parsing the frame acquisition request, in response to the frame acquisition request carrying the pull position parameter (i.e., page 3 paragraph [0059]).

Regarding claim 16, this claim recites an electronic device for performing a method claim 1, discussed above, same rationale of rejections is applied.

Regarding claim 20, this claim recites a non-transitory storage medium, wherein at least one instruction in the storage medium, when executed by one or more processors of an electronic device, causes the electronic device to perform a method claim 1, discussed above, same rationale of rejections is applied.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Einarsson, in view of Chen et al., WO 2012146098 A1.

Regarding claim 15 Einarsson teaches the method for transmitting resources according to claim 1, wherein said transmitting the media frames of the multimedia resource starting from the initial frame comprises: transmitting the media frames of the multimedia resource starting from the initial frame (i.e., page 3 paragraph [0059]).
Einarsson does not explicitly teach acquiring address information of the multimedia resource by parsing the frame acquisition request, based on the frame acquisition request; and the media frames of the multimedia resource indicated by the address information.
Chen teaches acquiring address information of the multimedia resource by parsing the frame acquisition request, based on the frame acquisition request (i.e., page 6); and the media frames of the multimedia resource indicated by the address information (i.e., page 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teachings of Einarsson to acquire address information of the multimedia resource by parsing the frame acquisition request, based on the frame acquisition request, and the media frames of the multimedia resource indicated by the address information as taught by Chen because it was conventionally employed in the art for specific multimedia segment to be located.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OANH DUONG whose telephone number is (571)272-3983. The examiner can normally be reached Max Flex Mon-Fri 6:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571)272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OANH DUONG/Primary Examiner, Art Unit 2441